Citation Nr: 1204412	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-00 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include adenocarcinoma of the prostate and benign prostatic hypertrophy (BPH).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1941 to November 1943 and from November 1944 to July 1947. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2007 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In its October 2007 decision, the RO denied entitlement to service connection for a prostate condition; and in its November 2008 decision, the RO denied entitlement to service connection for PTSD.  When this case was initially before the Board in August 2009, the issue of entitlement to service connection for a prostate disorder was remanded for further development.  

With regard to the Veteran's prostate disorder claim, the Board notes that the Veteran's VA and private treatment records indicate that he has been diagnosed with, and received treatment for, adenocarcinoma of the prostate and BPH.  In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As such, in light of Clemons, the Veteran's claim for service connection for "prostate" has been re-characterized as a claim of entitlement to service connection for a prostate disorder, to include adenocarcinoma of the prostate and BPH, as reflected on the cover page.

Similarly, with regard to the Veteran's acquired psychiatric disorder claim, the Board notes that the claims file reveals that the Veteran has repeatedly asserted that he has PTSD and his VA treatment records indicate that he has been diagnosed with, and received treatment for, depression.  As such, in light of Clemons, the Veteran's claim for service connection for "PTSD" has been re-characterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, as reflected on the cover page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's adenocarcinoma of the prostate and BPH were not present in service or until many years thereafter and are not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to his prostate disorder claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  A letter dated in October 2006 informed him of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  Additionally, in light of the denial of the Veteran's service connection claim, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Board notes that a complete copy of the Veteran's service treatment records has not been associated with the claims file.  However, in August 2007, the Veteran's service treatment records from his first period of service (i.e., from August 1941 to November 1943) were formally found to be unavailable as a result of the National Personnel Records Center (NPRC) fire of July 1973, after attempts to associate such records were made in October 2006, April 2007, and July 2007.  See July 2007 Request for Information.  The Board also acknowledges that, in cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, VA has met this heightened duty to assist by obtaining the Veteran's available service treatment and personnel records, as well as all treatment records adequately identified by the Veteran, including his VA and private treatment records; providing him with two VA genitourinary examinations; and obtaining a medical opinion from a VA specialist regarding the etiology of his prostate condition.  

The Board also notes that, pursuant to 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1), if the Secretary is unable to obtain all relevant records sought after making reasonable efforts to obtain such records, the claimant is to be provided with notice: (1) identifying the records that the Secretary was unable to obtain, (2) briefly explaining the efforts that the Secretary made to obtain those records, and (3) describing any further action to be taken by the Secretary with respect to the claim.  As noted above, service treatment records from the Veteran's period of service in the U.S. Army from August 1941 to November 1943 have not been associated with the claims file.  In this regard, in a July 2007 letter, the RO informed the Veteran that it had contacted the NPRC in an effort to obtain additional service treatment records, but that it had been determined that the Veteran's records were destroyed in the NPRC fire of July 1973.  As such, the letter requested that the Veteran submit the enclosed NA Form 13055 so that a search for additional military records could be undertaken.  In this regard, the Board notes that, in August 2007, the Veteran submitted a completed NA Form 13055; later that month, the RO/AMC submitted an information request for copies of all of the Veteran's available medical and military records, including morning reports; and in June 2008, copies of the Veteran's service personnel records were associated with the claims file.  Additionally, in September 2008, the RO sent the Veteran a letter requesting that he submit copies of any service treatment records in his possession from his service in the Army; however, later that month, the Veteran responded that he had no Army records in his possession.  On this record, the Board finds that VA has met its duty to make all reasonable efforts to obtain relevant records, and to notify the Veteran of those records that it could not be obtained.  

Finally, the Board is satisfied that the RO has substantially complied with the Board's August 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board notes that, in August 2009, it directed the RO to schedule the Veteran for a VA examination assessing whether his current prostate condition was in any way etiologically related to service.  In this regard, the Board notes that, on remand, in April 2010, the Veteran was afforded a VA examination addressing the etiology of his prostate cancer; and in May 2011, a medical opinion addressing the etiology of his BPH was obtained from a VA specialist.  Accordingly, the Board is satisfied that the RO has substantially complied with its August 2009 remand directives.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection for a Prostate Disorder

The Veteran essentially contends that his adenocarcinoma of the prostate and BPH are causally related to his in-service episode of prostatitis in 1945, reporting that he has had prostatitis since that time.  See Veteran's October 2007 notice of disagreement, January 2008 substantive appeal, and March 2008 statement.  In support of this contention, the Veteran has submitted an internet article titled "Prostatitis: Disorders of the Prostate," which describes (1) the four types of prostatitis (i.e., acute bacterial prostatitis, chronic bacterial prostatitis, chronic prostatitis/chronic pelvic pain syndrome, and asymptomatic inflammatory prostatitis), (2) how prostatitis is diagnosed, and (3) how each of these types of prostatitis are treated.   He has also submitted a copy a Merck Manual article titled "Prostatitis," which discusses the etiology, classification, symptoms/signs, diagnosis, and treatment of prostatitis.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Moreover, in determining whether service connection is warranted, VA must give "due consideration" to "all pertinent medical and lay evidence."  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 301-02 (1999).  In this regard, the Board notes that "continuity of symptomatology" may be established with evidence demonstrating that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this regard, the Board highlights that, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Federal Circuit has also held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this regard, the Board notes that, once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency (i.e., "a legal concept determining whether testimony may be heard and considered") and credibility (i.e., "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's available service treatment records show that he was hospitalized from January 1945 to March 1945, and indicate that, from January 26, 1945, to February 12, 1945, the Veteran was diagnosed with, and treated for, enuresis; and from February 12, 1945, to March 15, 1945, he was treated for chronic prostatitis, nonvenereal type.  In this regard, the Board notes that, upon admission to the hospital in February 1945, the doctor noted that the Veteran had concealed enuresis through most of boot camp, but had wet the bed his entire life, with the longest dry period being 21 days during his service in the Army.  Moreover, the doctor noted that, while this condition had at one point been cured, it recurred when the Veteran was ill with yellow fever during service.  Therafter, on February 9, 1945, a doctor noted that a secretion showed numerous pus cells with large lumps seen grossly; and three days later, on February 12, the doctor changed the Veteran's diagnosis to chronic prostatitis, nonvenereal type, and readmitted him to the hospital.  At that time, the doctor reported that a cystoscopy revealed a very slightly enlarged prostate with a few flakes in the bladder urine.  Of note, a kidney, ureter, and bladder (KUB) film taken at that time was negative for radiable calculi.  

Subsequently, on March 15, 1945, the Veteran was discharged from the hospital and released to regular duty.  At that time, the doctor noted that, during the last month of his hospitalization, the Veteran had received prostatic massage twice a week for marked chronic prostatitis, which had greatly improved, and noted that such treatment should continue.  Significantly, however, the doctor also reported that study and observation of the Veteran showed that his return to duty was warranted. 

Finally, at his May 1947 separation examination, an examination of the genitourinary system was normal, and the Veteran was specifically noted to have a negative urinalysis and no venereal disease.  Furthermore, no mention of a current prostate condition and/or prostate residuals was made at that time.  

Post-service, during a private annual examination with Dr. John F. Vannoy in May 1996, the Veteran specifically denied having nocturia and was found to have no prostate symptoms.  In this regard, the Board notes that the evidence of record reveals that, post-service, the Veteran first sought treatment for prostate-type symptoms in August 1997 (i.e., 50 years after separation from service), when he reported that he had started waking up in the middle of the night needing to go to the bathroom.  See Dr. Vannoy's August 1997 treatment record.  Additionally, during follow-up treatment in September 1997, Dr. Vannoy diagnosed the Veteran with BPH, noting that this condition had improved on Cardura.  

Subsequently, in October 1997, the Veteran sought treatment from Dr. Coy Freeman, reporting some symptoms of prostatism.  At that time, Dr. Freeman noted that the Veteran's prostatism had responded somewhat to Cardura, and went on to diagnose the Veteran with prostatism, reporting that he was substituting the Veteran's Cardura with Flomax.  Additionally, during follow-up treatment in November 1997 and July 1998, Dr. Freeman noted that Flomax was working well; and in January 1999, Dr. Freeman reported that the Veteran was not currently having any urinary problems, and as such, should continue using Flomax.  

Dr. Vannoy's treatment records dated from November 1997 to October 2006 consistently note the presence of BPH.  Of note, however, during treatment in February 2001, Dr. Vannoy indicated that the Veteran's BPH was well-controlled on his current medication regimen.  

Thereafter, during VA treatment in September 2006, a doctor noted the Veteran's report that his urine appeared to be a funny color, which he attributed to his current blood pressure medication. 

That same month, the Veteran sought further treatment from Dr. Freeman, reporting that his urine "smelled bad."  A urinalysis and prostatic ultrasound conducted at that time revealed that the Veteran's post-void residuals were slightly elevated, but were not in a "worrisome range;" however, there were calcifications in the central zone of the prostate, and as such, Dr. Freeman performed a prostate biopsy.  Based on this examination, Dr. Freeman diagnosed the Veteran with a slightly elevated prostate-specific antigen (PSA) velocity with mildly elevated total PSA and minimal voiding symptoms, for which he was taking Cardura.  Additionally, during follow-up treatment two weeks later, Dr. Freeman notified the Veteran that his prostate biopsy had been positive for cancer, and recommended that he undergo radiation therapy.  

Subsequently, in October 2006, the Veteran sought treatment from Dr. Srinivas Boppana, reporting nocturia two to three times per night with obstructive type symptoms, including a weakened stream and incomplete bladder emptying.  A rectal examination conducted at that time revealed a slightly enlarged prostate with bilateral nodularity felt.  Based on this examination, Dr. Boppana diagnosed the Veteran with adenocarcinoma of the prostate, and spoke with the Veteran regarding his different treatment options, including hormone therapy, external beam radiation therapy, or a combination of the two.  

Thereafter, during treatment in October 2006, Dr. Vannoy again diagnosed the Veteran with BPH and noted that Dr. Freeman had recently diagnosed him with prostate cancer based on biopsy results.  Dr. Vannoy also indicated that the Veteran was now considering possible radiation therapy and discussed his cancer treatment options with him.  Finally, Dr. Vannoy reported that the Veteran was going to resume his treatment with Dr. Freeman.   

In November 2006, the Veteran underwent a trans-rectal ultrasound with needle placement under Dr. Freeman's care, and a week later, he began radiation therapy.  In this regard, the Board notes that, in a January 2007 letter, Dr. Freeman reported that the Veteran had completed definitive intensity-modulated radiation therapy (IMRT) for adenocarcinoma of the prostate, having undergone treatments from November 16, 2006, to January 18, 2007.  In his letter, Dr. Freeman also noted that the Veteran had tolerated these treatments very well and had experienced only minimal dysuria during such treatment.  Additionally, in a February 2007 treatment note, Dr. Freeman reported that the Veteran had completed his external beam radiation therapy, having undergone 42 such treatments, and noted that the Veteran was now taking Lupron for hormone ablation.  Finally, during follow-up treatment in May 2007, Dr. Freeman noted that the Veteran's prostate gland was quite small and felt benign, and reported that a urinalysis conducted at that time was negative.  

Thereafter, in March 2008, the Veteran was afforded a formal VA genitourinary examination.  At his examination, the Veteran reported having urinary symptoms, including urgency, hesitancy/difficulty starting stream, weak/intermittent stream, straining to urinate, and nocturia once a night.  After reviewing the Veteran's claims file, discussing his pertinent medical history, and examining the Veteran, the examiner diagnosed the Veteran with adenocarcinoma of the prostate, status-post radiation treatment, with residual rectal/fecal incontinence secondary to radiation.  The examiner also provided the opinion that the Veteran's prostate cancer was not caused by or the result of his single episode of prostatitis during service, which had occurred more than 50 years earlier.  In support of this opinion, the examiner stated that, while the evidence showed that the Veteran had prostatitis in 1945, and unfortunately, was diagnosed with prostate adenocarcinoma in 2006, there was simply no evidence to support the contention that a single episode of prostatitis caused prostate cancer, and as such, the two diagnoses were almost certainly unrelated.  In this regard, the examiner stated that he could find no data in the medical literature to support a connection between a single episode of prostatitis and a diagnosis of prostate cancer some 60 years later.  

Subsequently, in April 2010, in compliance with the Board's August 2009 remand instructions, the Veteran was afforded another VA genitourinary examination.  At the outset of the examination report, the examiner indicated that he had reviewed the Veteran's claims file, noting that the Veteran had been diagnosed with (1) prostatitis during service in 1945, (2) BPH in approximately 1997 after having symptoms of urination retention, and (3) prostate cancer in September 2006.  At this examination, the Veteran reported that his current urinary symptoms included urgency, hesitancy/difficulty starting stream, weak/intermittent stream, dribbling, frequency (i.e., a daytime voiding interval of one to two hours), and urinary leakage; however, he denied having any current nocturia.  Based on his review of the Veteran's pertinent medical history and the results of his physical examination, the April 2010 VA examiner diagnosed the Veteran with a history of prostatitis (resolved) and a history of BPH (resolved).  The examiner then went on to provide the opinion that the Veteran's prostate cancer was not caused by, or related to, his in-service prostatitis.  In support of this opinion, the examiner reported that, after conducting significant research, he could find no literature linking a history of prostatitis to prostate cancer, and that he had seen no such association in his clinical experience.  The examiner also highlighted that none of the urology specialists or private care physicians that had treated the Veteran over the years since service had diagnosed him with prostatitis, and as such, prostatitis was not documented at any point after separation from service; rather, documentation dated in the late 1990s and early 2000s referred only to "prostate type symptoms" and "prostatism."   Finally, the examiner stated that the Veteran's BPH had resolved following his prostate cancer treatments, and accordingly, the Veteran's BPH medication (i.e., Flomax) had since been terminated, as it was no longer necessary.    

Finally, in May 2011, in compliance with the Board's January 2011 request, a medical opinion was obtained from a VHA specialist in Internal Medical and Infectious Disease that addressed the etiology of the Veteran's BPH.  At the outset of this opinion, the physician stated that she had reviewed the Veteran's claims file, including the Internet article "Prostatitis: Disorders of the Prostate," the 2006 diagnosis of prostate cancer, and the Veteran's prostate cancer treatment records.  After providing a brief summary of the Veteran's pertinent medical history, the physician provided the opinion that it was less likely than not that the Veteran's BPH, which was diagnosed from September 1997 to October 2006, had its clinical onset during active service, or was related to an in-service event or injury, including his in-service episode of "chronic prostatitis" in 1945.  In support of this opinion, the physician reported that the description of the Veteran's prostate disease during service indicated that it occurred over a period of a month and a half in 1945, with no subsequent evidence indicating that he had "chronic prostatitis."  In this regard, the physician stated that, insofar as there was no evidence of recurrent episodes of prostatitis in the claims file, the Veteran's in-service symptomatology did not meet the modern definition of "chronic prostatitis."  Furthermore, the physician reported that it did not appear as though the Veteran had developed "asymptomatic inflammatory prostatitis," which would have caused white blood cells (WBCs) in his urine.  In this regard, she highlighted that urinalyses conducted in 1996, 1997, 2000, and 2006 were all negative.  Moreover, she reported that inflammatory prostatitis would have been apparent at the time of the Veteran's September 2006 prostate biopsy.  Finally, the physician concluded that a single episode of prostatitis in 1945 would not be expected to cause BPH, again highlighting that there was simply no medical evidence of ongoing prostatitis of any kind after 1945, and reporting that the main risk factor for BPH is age, as this condition is common and occurs in most men with aging.  

The Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's prostate condition, including adenocarcinoma of the prostate and BPH, is not related to service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's military service and his current prostate disorder are the Veteran's own assertions.  

In determining that service connection is not warranted in this case, the Board acknowledges that the Veteran is competent to report that he has experienced prostate symptomatology (i.e., urinary urgency, hesitancy/difficulty starting stream, weak/intermittent stream, dribbling, urinary frequency, urinary leakage, and nocturia) since his in-service episode of prostatitis in 1945.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Significantly, however, although the Board acknowledges the Veteran's reports that he has continued to have prostate symptomatology since service, the Board finds that his statements are not sufficiently credible to place this case in equipoise.  Specifically, the Board finds that the Veteran's credibility is diminished by the fact that his statements throughout the duration of this appeal are somewhat inconsistent.  In this regard, the Board highlights that, although the Veteran reported in his October 2007 notice of disagreement, January 2008 substantive appeal, and March 2008 statement that his prostate symptomatology has existed since service, in his September 2006 claim, the Veteran reported that such symtpomatology first began in 1999.  Moreover, the Board finds that the Veteran's contentions regarding a continuity of symptomatology since service are outweighed by the contemporaneous medical evidence, which reveals that (1) at the time of an annual examination with Dr. Vannoy in May 1996, the Veteran specifically denied having nocturia and was found to have no prostate symptoms; and (2) as noted by the May 2011 VA specialist, urinalyses conducted in 1996, 1997, 2000, and 2006 were all negative for WBCS, indicating that he did not have prostatitis at those times.  Furthermore, the Board points out that the lack of any documented treatment for his prostate symptomatology for 50 years after separation from service preponderates against a finding that he has experienced prostate symptomatology since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Finally, the Board notes that the Court has held that in adjudicating a claim, VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of his testimony.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

Additionally, although the Veteran contends that his adenocarcinoma of the prostate and/or BPH are causally related to his in-service episode of prostatitis in 1945, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  In this regard, the Board finds that the Veteran's opinion is insufficient to provide the requisite nexus between his in-service episode of prostatitis and his subsequent development of adenocarcinoma of the prostate and BPH because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of his adenocarcinoma of the prostate and BPH are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

By contrast, the Board finds the medical opinions of the March 2008 VA examiner, April 2010 VA examiner, and May 2011 VA specialist, all of which are based on a review of the Veteran's complete medical history and are supported with well-reasoned and cogent medical rationales, to be more probative as to the etiology of the Veteran's adenocarcinoma of the prostate and BPH than the Veteran's conclusory statements.  In this regard, the Board notes that, after reviewing the Veteran's claims file, discussing his pertinent medical history, and examining the Veteran, the March 2008 VA examiner provided the opinion that the Veteran's prostate cancer was not caused by or the result of his single episode of prostatitis during service, which had occurred more than 50 years earlier.  Moreover, in support of this opinion, the examiner stated that he could find no data in the medical literature to support a connection between a single episode of prostatitis and a diagnosis of prostate cancer some 60 years later, and that as such, the two diagnoses were almost certainly unrelated.  

Similarly, after reviewing the Veteran's medical history and physically examining the Veteran, the April 2010 VA examiner provided the opinion that the Veteran's prostate cancer was not caused by, or related to, his in-service prostatitis, highlighting that, despite his continuous treatment for prostate conditions in the 1990s and 2000s, at no point after separation from service had the Veteran been diagnosed with prostatitis.  Furthermore, in support of this opinion, the examiner reported that, after conducting significant research, he could find no literature linking a history of prostatitis to prostate cancer, and that he had seen no such association in his clinical experience.  

Moreover, after reviewing the Veteran's claims file, the May 2011 VA specialist provided the opinion that it was less likely than not that the Veteran's BPH, which was diagnosed from September 1997 to October 2006, had its clinical onset during active service, or was related to an in-service event or injury, including the Veteran's in-service episode of "chronic prostatitis" in 1945.  In support of this opinion, the physician reported that there was simply no medical evidence of ongoing prostatitis of any kind after 1945.  In this regard, she stated that, insofar as there was no evidence of recurrent episodes of prostatitis in the claims file, the Veteran's in-service symptomatology did not meet the modern definition of chronic prostatitis; and because urinalyses conducted in 1996, 1997, 2000, and 2006 were all negative, it also did not appear as though the Veteran had developed "asymptomatic inflammatory prostatitis" following separation from.   Finally, the physician reported that the main risk factor for BPH is age, as this condition is common and occurs in most men with aging.  

Finally, in regard to the articles submitted by the Veteran in support of his claim (i.e., "Prostatitis: Disorders of the Prostate," and the Merck Manual article titled "Prostatitis"), although these articles have been reviewed, the Board finds them to be too general in nature to provide, alone, the necessary evidence to show that the Veteran's adenocarcinoma of the prostate and/or BPH are causally related to his in-service episode of chronic prostatitis.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In this regard, the Board notes that, in order to substantiate a claim, a medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the Veteran's claim, but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element).  As such, because the articles provided by the Veteran do not address the specific facts of the Veteran's case, the Board concludes that these documents fail to establish that the Veteran's prostate disorder was incurred during, or caused by, his military service.  

As such, after weighing and balancing all the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's adenocarcinoma of the prostate or BPH had their onset during active service, or are related to any in-service disease or injury, including the in-service episode of prostatitis in 1945.  See 38 U.S.C.A. §§ 1110, 1112.  Accordingly, the Board finds that the criteria for service connection for prostate disorder are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a prostate disorder, to include adenocarcinoma of the prostate and BPH, is denied.  



REMAND

Unfortunately, with regard to the Veteran's acquired psychiatric disorder claim, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to verify the Veteran's reported in-service stressors, and to obtain a complete copy of his VA treatment records.  Additionally, on remand, the Veteran should be afforded a VA psychiatric examination assessing whether he has an acquired psychiatric disorder that is related to service.   
 
The Veteran essentially contends that he developed PTSD and/or depression as a result of several traumatic experiences during his military service during World War II.  See Veteran's June 2008 stressor statement.  First, he has reported that, on December 7, 1941 (i.e., the date of the attack on Pearl Harbor), when he was only 14 years old, he was given live ammunition and was assigned to guard duty at Fort Ethan Allen in Vermont.  See Veteran's June 2008 stressor statement.  In this regard, he reported that he was "scared to death" at that time because he did not know where Pearl Harbor was, and his only instructions were to defend his post.  See Veteran's June 2008 stressor statement.  Second, the Veteran has reported that, in March 1943, after completing basic training, he was deployed to North Africa, and that while in transit, one of the ships in his convoy was torpedoed.  See Veteran's stressor statements dated in June 2008 and February 2009.  In this regard, the Veteran again reported that he was "scared to death" during the attack.  See Veteran's stressor statements dated in June 2008 and February 2009.  Third, the Veteran has reported that, on November 9, 1943, while serving in the Army, he saw his Sergeant, Sergeant R.L.A., killed in action.  See February 2009 stressor statement.  Fourth, the Veteran has reported that, following his service in the Army, in November 1944, he joined the Marines and that approximately a year later (i.e., between October 1945 and November 1945), his unit was deployed to Guam, where he was assigned to clean up a landing on a beach near Agana.  See Veteran's stressor statements dated in June 2008 and February 2009.  In this regard, the Veteran reported that, while cleaning the landing, his unit found the body parts of both U.S. and Japanese service members, and that this experience affected him for years thereafter.  See Veteran's stressor statements dated in June 2008 and February 2009.  Fifth, the Veteran has reported that, while serving in the Marines, his unit was fired on by snipers, and that on while serving in Guam, a convoy truck that he was driving was hit with fire.  See February 2009 stressor statement.  

The Veteran's available service personnel records confirm that, while in the Army, he served in the infantry unit; that from March 1945 to December 1946, his military occupational specialty (MOS) was as a truck driver; and that he had service in North Africa.  See U.S.M.C. Enlisted Man's Qualification Card.  These records also reveal that, in August 1945, the Veteran was aboard the U.S.S. Grafton, and in April 1947, he was aboard the U.S.S. Breckenridge.  See Honorable Discharge form.  

Significantly, however, to date, verification of the Veteran's reported stressors has not been undertaken by the Joint Services Records Research Center (JSRRC).  In this regard, the Board notes that, in an October 2008 memorandum, the RO formally found that there was a lack of information required to corroborate the Veteran's reported stressors.  Specifically, the RO reported that the information required to corroborate the stressful events described by the Veteran was insufficient to allow for any meaningful research of the records of the U.S. Army, JSRRC, the Marine Corps, and/or the National Archives and Records Administration (NARA).  The RO also reported that all efforts to obtain the necessary information had been exhausted such that further attempts would be futile.  In this regard, the RO reported that the Veteran's personnel records had been obtained; in May 2008 and that September 2008, letters had been sent to the Veteran requesting further information regarding his in-service stressors; and although the Veteran submitted a completed VA Form 21-0781 in June 2008, this document had included no verifiable names, units, dates, locations, or events.  As such, the RO concluded that, to date, no information had been received from the Veteran that would assist in the verification of his PTSD stressors.  

Similarly, in a June 2009 memorandum, the RO formally found that there was a lack of information required to corroborate the Veteran's reported stressors.  Specifically, the RO again reported that the information required to corroborate the stressful events described by the Veteran was insufficient to allow for any meaningful research of the records of the U.S. Army, JSRRC, the Marine Corps, and/or NARA, and that all efforts to obtain the necessary information had been exhausted such that further attempts would be futile.  In this regard, the RO reported that in October 2008, a formal finding regarding the lack of information had been issued; in November 2008, the Veteran had been notified that his claim of entitlement to service connection for PTSD had been denied; and in February 2009, the Veteran had submitted an additional VA Form 21-0781 that was vague and did not list specifics.  As such, the RO concluded that, insofar as the Veteran had not reported any specific verifiable incidents, verification was not feasible at that time.  

In this regard, the Board notes that stressor verification requires that the Veteran provide, at a minimum, a stressor that can be documented, the location where the incident took place, the approximate date of the incident, and the unit of assignment at the time the stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In this case, the Veteran has provided the approximate dates and locations of his reported stressors, and his service personnel records reveal his unit of assignment at those times.  Moreover, the Board finds that the stressors described by the Veteran could be verifiable insofar as they may be documented events.  In this regard, the Board notes that the Veteran's assignment to guard duty at Fort Ethan Allen in Vermont on December 7, 1941; a torpedo attack on a ship in his convoy in March 1943 while in transit to North Africa; the death of Sergeant, R.L.A., on November 9, 1943, while in action; his assignment to duty in Guam between October 1945 and November 1945, where he his duties included cleaning up dead bodies on a landing; and an attack on his truck while traveling in a convoy in Guam, would all likely be documented events.  However, regardless of whether these events are verifiable, efforts to corroborate his reported in-service stressors should be undertaken before the Board renders a decision in this case.  

Additionally, the Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is (1) adequate to support a diagnosis of PTSD, and (2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In this case, the Veteran has indicated that he feared hostile military or terrorist activity during service insofar as he was scared to death when his convoy was torpedoed and/or fired upon, when his unit was targeted by snipers, and while guarding his post the day of the attack on Pearl Harbor.  Accordingly, the amended 38 C.F.R. § 3.304(f)(3) should be considered by the RO on remand.  

As such, regardless of whether the Veteran's in-service stressors can be verified, because the Veteran has provided competent reports of stressful events during service, being fearful of hostile military or terrorist activity during service, and experiencing a continuity of psychiatric symptomatology since military service, (i.e., intrusive thoughts regarding stressful events during service and feelings of depression), and because the Veteran has a current diagnosis of depression, the Board finds that an examination assessing whether he has a current psychiatric disorder that is related to service is necessary.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board again notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009).  

In determining that a VA examination is warranted in this case, the Board highlights that, in July 2007, the Veteran's service treatment records were formally found to be unavailable as a result of the July 1973 NPRC fire, after attempts to associate such records were made in October 2006, April 2007, and July 2007.  In this regard, the Board points out that, in cases where the Veteran's service records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes providing a medical examination if review of the evidence of record determines that such examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Finally, as this case must be remanded for the foregoing reasons, on remand, copies of any recent VA treatment records regarding the Veteran's acquired psychiatric disorder(s) should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  In this regard, the Board notes that the Veteran's VA treatment records indicate that he has been undergoing regular treatment for depression; however, the most recent treatment record on file is dated in July 2007.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressors, including (1) the approximate date (within a 60 day window) of the torpedo attack on a ship in his convoy while in transit to North Africa and the name of the ship that he was on and/or the ship that was hit; (2) the circumstances of Sergeant R.L.A.'s death on November 9, 1943 and his unit of assignment at that time; (3) his unit of assignment when he was deployed to Guam and assigned to clean up a landing on a beach near Agana;  (4) the approximate date (within a 60 day window) of the reported sniper attack on his unit, the location of the attack, and his unit of assignment at that time; and (5) the approximate date (within a 60 day window) of the reported attack on his truck while traveling in a convoy in Guam, and his unit of assignment at that time.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.

2.  Contact the NPRC and/or any other indicated agency, and request verification of all of the Veteran's duty assignments and service locations from August 1941 to November 1943 and from November 1944 to July 1947, including the locations and dates of any foreign service.  In this regard, the Board is particularly interested in any records showing the Veteran's in-service duty transfers.

3.  Once the foregoing development has been completed, regardless of whether the Veteran submits a more specific statement, the RO via the AMC should request that JSRCC, Headquarters Marine Corps (HQMC), and/or any other indicated agency provide any available information that might corroborate the Veteran's alleged in-service stressors, including (1) being assigned to guard duty at Fort Ethan Allen in Vermont on December 7, 1941, when he was only 14 years old; (2) a torpedo attack on a ship in his convoy while in transit to North Africa in approximately March 1943; (3) the death of Sergeant R.L.A. while in action on November 9, 1943; (4) his assignment to clean up dead bodies on a landing on a beach near Agana while deployed in Guam in approximately October 1945 or November 1945; (5) sniper attacks on his unit while in the Marines; and (6) a fire attack on the truck that he was driving while serving in Guam.  

In requesting this information, the JSRRC, HQMC, and/or any other indicated agency should be provided with a copy of this remand and copies of the Veteran's available service personnel records, showing service dates, duties, and units of assignment, as well as copies of his June 2008 and February 2009 statements regarding his in-service stressors, and any additional relevant evidence associated with the claims folder as a result of this remand.

4.  Obtain a complete copy of any recent treatment records regarding the Veteran's acquired psychiatric disorder, to include PTSD and/or depression, from the VA Medical Center in Mountain Home, Tennessee, dated since July 2007.  

5.  Then, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present.  

Additionally, if a diagnosis of PTSD is appropriate, the examiner should specify whether (1) each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD based on a fear of hostile military or terrorist activity during service; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the lay evidence of record regarding the Veteran being "scared to death" while assigned to guard duty at Fort Ethan Allen in Vermont on December 7, 1941, when he was only 14 years old; "being scared to death" during a torpedo attack on a ship in his convoy while in transit to North Africa; witnessing the death of Sergeant R.L.A. while in action on November 9, 1943; cleaning up the body parts of U.S. and Japanese service members on a beach near Agana while deployed in Guam; experiencing sniper attacks on his Marine unit; and experiencing a fire attack on the truck that he was driving while serving in Guam.  The examiner should also acknowledge the lay evidence of record regarding a continuity of symptomatology since service.   

Alternatively, if the examination results in a psychiatric diagnosis other than PTSD (i.e., depression), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder other than PTSD had its onset during active service or is related to any in-service disease, event, or injury, including being "scared to death" while assigned to guard duty at Fort Ethan Allen in Vermont on December 7, 1941, when he was only 14 years old; "being scared to death" during a torpedo attack on a ship in his convoy while in transit to North Africa; witnessing the death of Sergeant R.L.A. while in action on November 9, 1943; cleaning up the body parts of U.S. and Japanese service members on a beach near Agana while deployed in Guam; experiencing sniper attacks on his Marine unit; and experiencing a fire attack on the truck that he was driving while serving in Guam.  In providing this assessment, the examiner should also acknowledge the lay evidence of record regarding a continuity of symptomatology since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

6.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


